MEMORANDUM **
*635Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 698 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also Garcia-Ramirez v. Gonzales, 428 F.3d 935 (9th Cir.2005) (rejecting a constitutional challenge to the continuous physical presence requirement of cancellation of removal). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publi*635cation and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.